DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 December 2020 has been entered.
 Response to Amendment
Claims 1, 3-8, 10, and 11 are currently pending. Claims 1, 3-5, and 10 have been amended. Claim 2 has been cancelled. Claims 1, 3-8, 10, and 11 have been amended to overcome the objection, the rejection under 35 U.S.C. 112(b), and/or the rejection under 35 U.S.C. 112(a) set forth in the Final Office Action mailed on 01 September 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3, 6-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura ‘450 (US Pub No. 2002/0107450 – previously cited) in view of Muramatsu et al. ‘414 (US Pub No. 2008/183414 – previously cited) further in view of Kim et al. ‘588 (US Pub No. 2010/0204588 – previously cited).
Regarding claim 1, Ogura ‘450 teaches a biological information measurement apparatus (Abstract) comprising: a pressure sensor which includes a pressure detecting element (Fig. 1 pressure-pulse-wave sensors 28 and [0036]); a pressing mechanism which is placed adjacent to the pressure sensor and configured to press the pressure sensor against an artery in a living body (Figs. 1 and 2 cuff 20 and air pump 56 and [0035]); a press controller which is configured to control a pressing force to be exerted by the pressing mechanism (Fig. 1 control device 46 and [0038]); a processor which is configured to decide a first pressing force to be exerted by the pressing mechanism during a pressing force control time period when the pressing force is either increased or decreased by a control of the press controller ([0035]; Pressing force control time period is the time when the air pressure in cuff 20 is PK2, before the pressure is changed.); and information of a pressure pulse wave that is detected by the pressure detecting element during the pressing force control time period ([0035]); and a record controller which, on a recording medium, is configured to record the pressure pulse wave that is detected by the pressure detecting element in a first state where the pressing force to be exerted by the pressing mechanism is controlled to the first pressing force by the pressing controller (Fig. 1 ROM 76 and [0038]).
Ogura ‘450 teaches all of the elements of the current invention as mentioned above except for a blood flow sensor which is placed adjacent to the pressure sensor, and which is used for measuring blood flow information indicating a flow of blood that flows through the artery; a signal processor which is configured to measure blood flow information based on an output signal of the blood flow sensor; a pressing force decider which is configured to decide a first pressing force to be exerted by the pressing 
Muramatsu et al. ‘414 teaches a circulation sensor that includes two piezoelectric elements that measure blood flow velocity (Fig. 3 circulation sensor 101 and piezoelectric elements 102 and 103 and [0037]). The circulation sensor is to the right of a blood pressure sensor (Fig. 3 blood pressure sensor 105). Blood pressure measuring unit 8 measures blood pressure from a pressure when blood flow flows and is capable of tightening a finger at a predetermined pressure (Fig. 8 and [0038]). A signal calculation unit executes a processing program and calculates a blood flow rate flowing through a blood vessel ([0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biological information measurement apparatus of Ogura ‘450 to include a blood flow sensor, a signal processor, a pressing force decider which is configured to decide a first pressing force to be exerted by the pressing mechanism based on blood flow information that is measured by the signal processor, and a record controller which records blood flow information that is measured by the signal processor in the first state as Muramatsu et al. ‘414 teaches that measuring blood flow velocity and deciding a first pressing force will aid in accurately calculating information on the viscosity of the blood (Abstract and [0015]).
Ogura ‘450 in view of Muramatsu et al. ‘414 teaches all of the elements of the current invention as mentioned above except for wherein the processor is configured to: determine a first time period in which a change rate of the information of the pressure pulse wave detected during the pressing force control time period is equal to or smaller than a threshold; determine a second time period which is within a part of the first time period, and which is a continuous time period in which the blood flow information is within a predetermined range while setting a timing when the pressing force is controlled 
Kim et al. ‘588 teaches determining if a division result includes a value that is equal to or less than a reference value (Fig. 10 operation 1003 and [0110]; The division result is when a moving average is divided by a maximum value, as described in Fig. 8 operations 804, 805, and 806.). If the division result is equal to or less than the reference value, it is determined that a sensor is on an optimal blood pressure measurement site (Fig. 10 operation 1009 and [0116]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Ogura ‘450 in view of Muramatsu et al. ‘414, as applied to claim 1, to include determining a first time period and a second time period as Kim et al. ‘588 teaches that this would aid in determining that a sensor is on an optimal blood pressure measurement site ([0116]).
Regarding claim 3, Ogura ‘450 in view of Muramatsu et al. ‘414 further in view of Kim et al. ‘588, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the processor is configured to select a time period which extends from a timing when the pressing force is controlled to be minimum in the first time period, to a timing when a pressure pulse wave having a maximum amplitude is detected in the first time period, as the part of the first time period.
Kim et al. ‘588 teaches that if the division results include a value that is equal to or less than a reference value, it is determined whether the value that is equal to or less than the reference value appears after a maximum value within a reference time period (Fig. 10 operation 1007 and [0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Ogura ‘450 in view of Muramatsu et al. ‘414 further in view of Kim et al. ‘588, as applied to claim 1, to include selecting a time period which extends 
Regarding claim 6, Ogura ‘450 further teaches wherein the pressing force control time period is a time period when the pressing force is increased by a control of the press controller ([0041]; Air pressure PK2 is increased.).
Regarding claim 7, Ogura ‘450 in view of Muramatsu et al. ‘414 further in view of Kim et al. ‘588, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the blood flow sensor is placed upstream of the pressure sensor in a blood flow direction in the artery.
Kim et al. ‘588 teaches identical sensors are disposed on a portion of a skin surface vertically above a radial artery (Fig. 6A sensors U1-U5 and [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow sensor of Ogura ‘450 in view of Muramatsu et al. ‘414 further in view of Kim et al. ‘588, as applied to claim 1, to include being placed upstream of the pressure sensor in a blood flow direction of the artery as Kim et al ‘588 teaches that the waveform for blood pressure measurement is highly accurate in this configuration ([0075]). Furthermore, it would have been obvious to try placing the blood flow sensor upstream of the pressure sensor in a blood flow direction in the artery since it would be choosing from a finite number of identified, predictable solutions (1) the blood flow sensor upstream of the pressure sensor, 2) the blood flow sensor next to the pressure sensor (not aligned with the artery), 3) the blood flow sensor downstream of the pressure sensor), with a reasonable expectation of success.

Regarding claim 8, Ogura ‘450 in view of Muramatsu et al. ‘414 further in view of Kim et al. ‘588, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the blood flow information is a blood flow velocity or a blood flow volume.
Muramatsu et al. ‘414 teaches measuring blood flow velocity ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow information of Ogura ‘450 in view of Muramatsu et al. ‘414 further in view of Kim et al. ‘588, as applied to claim 1, to include a blood flow velocity or a blood flow volume as Muramatsu et al. ‘414 teaches this will aid in calculating information on the viscosity of the blood ([0015]).
Regarding claim 10, Ogura ‘450 teaches a biological information measurement method comprising: controlling a pressing force to be exerted by a pressing mechanism which is placed adjacent to a pressure sensor (Figs. 1 and 2 cuff 20 and air pump 56 are the pressing mechanism, [0035]; and Fig. 1 control device 46 is controlling the pressing force; and [0038]) and configured to press the pressure sensor against an artery in a living body (Fig. 1 pressure-pulse-wave sensors 28 and [0036]), the pressure sensor including a pressure detecting element for detecting a pressure pulse wave ([0036]); deciding a first pressing force to be exerted by the pressing mechanism based on: during a pressing force control time period when the pressing force either increased or decreased ([0035]; Pressing force control time period is the time when the air pressure in cuff 20 is PK2, before the pressure is changed.), and information of the pressure pulse wave that is detected by the pressure detecting element during the pressing force control time period ([0035]); and on a recording medium (Fig. 1 ROM 76 and [0038]), recording the pressure pulse wave that is detected by the pressure detecting element in a first state where the pressing force to be exerted by the pressing mechanism is controlled to the first pressing force ([0038]).

Muramatsu et al. ‘414 teaches a circulation sensor that includes two piezoelectric elements that measure blood flow velocity (Fig. 3 circulation sensor 101 and piezoelectric elements 102 and 103 and [0037]). The circulation sensor is to the right of a blood pressure sensor (Fig. 3 blood pressure sensor 105). Blood pressure measuring unit 8 measures blood pressure from a pressure when blood flow flows and is capable of tightening a finger at a predetermined pressure (Fig. 8 and [0038]). A signal calculation unit executes a processing program and calculates a blood flow rate flowing through a blood vessel ([0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biological information measurement method of Ogura ‘450 to include a blood flow sensor, measuring blood flow information indicating a flow of blood that flows through the artery, and recording blood flow information that is measured in the first state as Muramatsu et al. ‘414 teaches that measuring blood flow velocity and deciding a first pressing force will aid in accurately calculating information on the viscosity of the blood (Abstract and [0015]).
Ogura ‘450 in view of Muramatsu et al. ‘414 teaches all of the elements of the current invention as mentioned above except for wherein the biological information measurement method further comprising: determining a first time period in which a change rate of the information of the pressure pulse wave detected during the pressing force control time period is equal to or smaller than a threshold; determining a second time period which is within a part of the first time period, and which is 
Kim et al. ‘588 teaches determining if a division result includes a value that is equal to or less than a reference value (Fig. 10 operation 1003 and [0110]; The division result is when a moving average is divided by a maximum value, as described in Fig. 8 operations 804, 805, and 806.). If the division result is equal to or less than the reference value, it is determined that a sensor is on an optimal blood pressure measurement site (Fig. 10 operation 1009 and [0116]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biological information measurement method of Ogura ‘450 in view of Muramatsu et al. ‘414, as applied to claim 1, to include determining a first time period and a second time period as Kim et al. ‘588 teaches that this would aid in determining that a sensor is on an optimal blood pressure measurement site ([0116]).
Regarding claim 11, Ogura ‘450, as modified by Muramatsu et al. ‘414, further teaches a non-transitory computer readable medium in which a program causing a computer to execute the method according to claim 10 is recorded ([0038]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ogura ‘450 in view of Muramatsu et al. ‘414 further in view of Kim et al. ‘588, as applied to claim 1, further in view of Narimatsu et al. ‘771 (US Patent No. 5,467,771 – previously cited).
Regarding claim 4, Ogura ‘450 in view of Muramatsu et al. ‘414 further in view of Kim et al. ‘588, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the processor is configured to decide a maximum pressing force of the pressing forces in the second time period as the first pressing force.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Ogura ‘450 in view of Muramatsu et al. ‘414 further in view of Kim et al. ‘588, as applied to claim 1, to include deciding a maximum pressing force of the pressing forces in the second time period as the first pressing force as Narimatsu et al. ‘771 teaches that this will aid in determining an average minimum magnitude of the detected pulse waves for each of the pressure sensing elements (Column 6 Lines 1-47).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ogura ‘450 in view of Muramatsu et al. ‘414 further in view of Kim et al. ‘588, as applied to claim 1, further in view of Banet et al. ‘794 (US Pub No. 2010/0160794 – previously cited).
Regarding claim 5, Ogura ‘450 in view of Muramatsu et al. ‘414 further in view of Kim et al. ‘588, as applied to claim 1, teaches all of the elements of the current invention as mention above except for wherein the processor is configured to set the predetermined range within one standard deviation of an average value, wherein the average value and the standard deviation are of the blood flow information measured in a third time period when the pressing force is smaller than the pressing force in the first time period in the pressing force control time period.
Banet et al. ‘794 teaches values that different from an average by more than one standard deviation can be assumed to be artificial, and thus can be removed from the calculation ([0091]).

Response to Arguments
Applicant argues that Muramatsu et al. ‘414 fails to teach that the viscosity of blood can be accurately calculated if the pressing force is well decided. However, the rejection does not mention calculating viscosity. Examiner recites that Muramatsu et al. ‘414 teaches using two piezoelectric elements that measure blood flow velocity. As such, Applicant’s arguments are not persuasive.
Applicant argues that Kim et al. ‘588 does not calculate a change rate of information of the pressure pulse wave, and no time period in which blood flow information is within a predetermined range. Rather, Kim et al. ‘588 only teaches that pressure value should not be beyond an end level but keeps silent about how to decide the end level. Examiner respectfully disagrees. Kim et al. ‘588 teaches determining a moving average, which is interpreted as a change rate of information of a pressure pulse wave. Fig. 8 and [0086]-[0091] of Kim et al. ‘588 teaches measuring a blood pressure, and calculating a change of the blood pressure measurement, which is step 1002 in Fig. 10. This change, or division result, is then compared to a threshold, or reference value. Step 1009 in Fig. 10 teaches if the division result is equal to or less than the reference value, it is determined that a sensor is on an optimal blood pressure measurement site, interpreted as a first time period. The second time period is interpreted as the reference time period mentioned in step 1007 in Fig. 10 and [0114]. As such, Applicant’s arguments are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/AURELIE H TU/               Examiner, Art Unit 3791


/ETSUB D BERHANU/Primary Examiner, Art Unit 3791